        Case 1:20-cv-10685-ADB Document 222 Filed 08/04/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


PEDRO WABIBI AUGUSTO, ET AL,
Petitioners


v.                                   Civil Action Number: 1:20-10685-ADB



ANTONE MONIZ,
Respondent

                   PETITIONER GLOIRE KIKWETA’S MOTION TO FILE

                 MOTION FOR RELEASE ON CONDITIONS UNDER SEAL

       Counsel for petitioner Gloire Kikweta respectfully requests that he be permitted to file a

motion for release on conditions and accompanying attachments under seal. Counsel requests to

file the same under seal because sensitive information is referenced in the documents.

                                                            Respectfully submitted,
                                                            GLOIRE KIKWETA,
                                                            By his lawyer,


                                                            /s/ Joanna Silva Keefe
                                                            Joanna Silva Keefe
                                                            BBO: 686484
                                                            801 C Tremont Street
                                                            Boston, MA 02118
                                                            Telephone (617) 820-6079
                                                            Facsimile (617) 445-8002
         Case 1:20-cv-10685-ADB Document 222 Filed 08/04/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

  I, Joanna Silva Keefe, counsel for the plaintiff, hereby certify that on this 4th day of August
2020, I did serve this document by email to opposing counsel.

Dated: August 4, 2020                                 /s/ Joanna Silva Keefe
                                                      Joanna Silva Keefe


               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)

Counsel states that Mr. Weida of the Office of the United States Attorney objects to the motion
for release to be filed under seal; he states that sensitive information in the motion should be
redacted; but he agrees that attachments can be filed under seal.

                                      /s/ Joanna Silva Keefe
                                      Joanna Silva Keefe
